Poley McAffrey filed in this court on October 1, 1910, a petition, wherein it is alleged that he is unlawfully imprisoned and restrained in the county jail of Ottawa county by J.T. Hukill, sheriff of said county; the cause of said restraint being a bench warrant issued upon an alleged illegal and unauthorized information filed in the county court sitting at the town of Afton, which town is not the county seat of Ottawa county. Upon this petition a writ of habeas corpus issued, returnable October 7, 1910, at which time respondent filed his return to said writ, and 10 days was given to counsel for petitioner to file briefs. No briefs have been filed and no further appearance made in said cause. As said proceedings have apparently been abandoned, the writ of habeas corpus heretofore issued is hereby discharged, and the petitioner is hereby remanded to the custody of the sheriff of Ottawa county.
 *Page 1